NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT L. DAVIS, a/k/a             )
ROBERT LESLIE DAVIS, DOC #652400,  )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1146
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Robert L. Davis, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.